Citation Nr: 1503696	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability prior to April 27, 2009, and a rating in excess of 20 percent thereafter. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision, in part, continued a 20 percent rating for the left knee disability and denied a TDIU.

During the pendency of the appeal, by an August 2014 rating decision, the Veteran was granted an increased rating of 30 percent for his left knee disability effective August 17, 2006.  This action was based on the RO's finding of clear and unmistakable error in a prior final rating decision.  However, a 20 percent evaluation was continued effective April 27, 2009, the date of a VA examination that was conducted in connection with the present January 2009 claim on appeal.  The issue has therefore been characterized to reflect this current staged rating.

The Veteran requested a hearing before the Board in an April 2010 substantive appeal.  A Travel Board hearing was scheduled for November 19, 2014.  The Veteran did not appear for the hearing.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 VA examination report, the physician noted ongoing treatment for the Veteran's knees, including references to treatment in August 2013 and April 2014.  An August 2014 supplemental statement of the case also references a review of VA treatment records through July 2014.  The claims file reveals that while some of the Veteran's VA treatment records have been obtained, there are some significant gaps in treatment records, particularly as to the recent treatment records.  VA treatment records have been obtained through April 2011.  Based on the aforementioned, additional VA treatment records covering the identified time periods must be associated with the claim file.  These records may be potentially relevant to the claims on appeal.  Therefore, the case must be remanded to obtain these VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran seeks entitlement to TDIU based on his service-connected hearing loss, knee disability, and PTSD.  Thus, the issue of entitlement to TDIU is inextricably intertwined with the Veteran's increased knee claim.  For this reason, the Board finds that the claim for TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records, particularly since April 2011.

2.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

